Exhibit Newfield Reports Financial and Operating Results for Third Quarter 2009 FOR IMMEDIATE RELEASE Houston – October 21, 2009 – Newfield Exploration Company (NYSE: NFX) today reported its unaudited third quarter 2009 financial and operating results. Newfield will be hosting a conference call at 8:30 a.m. (CDT) on October 22. To participate in the call, dial 719-325-2138 or listen through the website at http://www.newfield.com. Third Quarter For the third quarter of 2009, Newfield recorded net income of $78 million, or $0.58 per diluted share (all per share amounts are on a diluted basis). Net income includes the effect of the following items: Ø a net unrealized loss on commodity derivatives of $243 million ($155 million after-tax); and Ø the recognition of a $24 million tax benefit, or $0.18 per share, associated with deferred tax assets in Malaysia. Without the effect of these items, net income for the third quarter of 2009 would have been $209 million, or $1.58 per share. Revenues in the third quarter of 2009 were $375 million. Net cash provided by operating activities before changes in operating assets and liabilities was $451 million.
